Citation Nr: 9914162	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal peptic ulcer.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  The record is devoid of competent evidence demonstrating 
the current manifestation of a throat disorder and the 
existence of a nexus, or causal relationship, between the 
claimed disorder and service.

2.  The record is devoid of competent evidence demonstrating 
the current manifestation of PTSD and the existence of a 
nexus, or causal relationship, between the claimed disorder 
and service.

3.  The record is devoid of competent evidence demonstrating 
the existence of a nexus, or causal relationship, between the 
psychiatric disorder that was first diagnosed approximately 
10 years after the veteran's separation from active military 
service and service.

4.  The RO denied a claim of entitlement to service 
connection for a duodenal ulcer in February 1979 and the 
veteran neither initiated, nor perfected, an appeal of this 
denial, notwithstanding having been advised of his appellate 
rights.

5.  The evidence that has been submitted since the RO's 
February 1979 denial of a claim for service connection for a 
duodenal ulcer is mostly new, in the sense that it was not of 
record as of February 1979, but none of it can be considered 
to bear directly and substantially upon the specific matter 
under consideration or to be so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a duodenal peptic ulcer.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a throat 
disorder that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for PTSD that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD that is well grounded or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The evidence that has been submitted since the RO denied 
a claim for service connection for a duodenal peptic ulcer in 
February 1979 is not new and material and the claim for such 
a benefit remains denied.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has said that VA's statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) does not 
arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

VA regulation also provides for the granting of service 
connection, on a presumptive basis, when it is shown that a 
chronic disease, such as psychosis and a gastric or duodenal 
peptic ulcer, was manifested to a degree of 10 percent or 
more within one year from the veteran's separation from 
active military service, even if there is no evidence of the 
manifestation of such disease during service.  See, 
38 U.S.C.A. §§ 1101, 1112 (West 1991); and 38 C.F.R. 
§§ 3.307(a), 3.309(a) (1998).

First Issue
Entitlement to service connection for a throat disorder:

A review of the service medical records reveals that the 
veteran marked, in the reports of medical history that he 
filled out and signed upon induction and separation in 
September 1961 and August 1963, respectively, the box 
indicating that he had had, or currently had, ear, nose or 
throat trouble.  However, it is noted that he did not clarify 
what he meant by such statements and that no throat disorder 
was diagnosed in the reports of the medical examinations that 
were conducted on both occasions, nor in any other service 
medical record.

A review of the post-service evidence of record reveals no 
competent evidence demonstrating the current manifestation of 
what the veteran has referred to as a "throat" disorder and 
the existence of a nexus, or causal relationship, between 
such claimed, but unconfirmed, medical disorder and service.

It is clear, then, that the veteran has failed in his initial 
duty to submit a claim for service connection for a throat 
disorder that is well grounded or capable of substantiation, 
as he has failed to demonstrate, by means of the introduction 
of competent evidence, that the three aforementioned Caluza 
criteria (i.e., an inservice disease or injury and a nexus 
between the present disability and the inservice disease or 
injury) have been met in the present case.  Insofar as the 
claim is not well grounded, the Board is precluded from 
further consideration of it on the merits, as the Board has 
acquired no jurisdiction over the claim, which has failed and 
must be denied.

Second Issue
Entitlement to service connection for PTSD:

Entitlement to service-connection for post traumatic stress 
disorder (PTSD) requires the presence of the following three 
elements:  (1) a current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
specific claimed inservice stressor.  See, 38 C.F.R. 
§ 3.304(f) (1998), as discussed by the Court in Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); see, also, Zarycki v. 
Brown, 6 Vet. App. 91 (1993), and Moreau v. Brown, 9 Vet. 
App. 389, 394-395 (1996).

In further discussing the requirements of every claim for 
service connection for PTSD, the Court has specifically said 
that, at a minimum, a "clear diagnosis" of PTSD should be 
an "unequivocal" one.  See, Cohen, at 139.

A review of the service medical records reveals that the 
veteran served during peacetime, did not have any foreign 
and/or overseas service and was never diagnosed with PTSD at 
any time.

Likewise, a review of the post-service evidence of record 
reveals no competent evidence demonstrating a diagnosis of 
PTSD at any time and the existence of a nexus, or causal 
relationship, between such claimed, but unconfirmed, 
psychiatric disorder and service.  In fact, the record 
contains a piece of competent medical evidence that actually 
supports the finding that no such diagnosis is warranted in 
the present case.  In particular, the Board is referring to 
an August 1995 medical statement that was subscribed by a 
private psychiatrist from Ponce, Puerto Rico, according to 
whom "VA denies service connection for PTSD and we agree b/c 
[because] the veteran never field [sic] up a claim of it."

The Board is aware that the record is replete with medical 
evidence reflecting multiple hospitalizations since 1980, 
most of them at VA medical facilities.  All of these 
admissions were, however, for the treatment of schizophrenia 
and alcohol dependence, rather than for the treatment of 
PTSD, which, as noted earlier, has never been diagnosed.

It is clear, then, that the veteran has failed in his initial 
duty to submit a claim for service connection for PTSD that 
is well grounded or capable of substantiation, as he has 
failed to demonstrate, by means of the introduction of 
competent medical evidence, that the three aforementioned 
Caluza criteria, as applied to PTSD cases (i.e., credible 
supporting evidence of inservice stressors, a clear, 
unequivocal diagnosis of PTSD and a nexus between the clearly 
diagnosed PTSD and the inservice stressor, or stressors) have 
been met in the present case.  Insofar as the claim is not 
well grounded, the Board is precluded from further 
consideration of it on the merits, as the Board has acquired 
no jurisdiction over the claim, which has failed and must be 
denied.

Third Issue
Entitlement to service connection for
an acquired psychiatric disorder other than PTSD:

A review of the service medical records reveals that, in his 
September 1961 report of medical history for induction, the 
veteran denied ever having had, or currently having, frequent 
trouble sleeping, frequent or terrifying nightmares and 
depression or excessive worry, and that he was clinically 
evaluated as psychiatrically normal in the report of the 
medical examination that was conducted at that time.  In 
March 1962, the veteran complained of anxiety and it was 
noted that he was having difficulty adjusting to Army life.  
However, he thereafter denied, in his August 1963 report of 
medical history for separation, having ever had, or currently 
having, frequent trouble sleeping, frequent or terrifying 
nightmares and depression or excessive worry and, on the 
medical examination that was conducted at that time, he again 
was clinically evaluated as psychiatrically normal.

The record shows that the veteran filed a claim for a 
"nervous condition" in September 1973 and that he supported 
that claim with an undated medical statement (but marked as 
received at the RO in October 1973) that was signed by a 
private physician from Yauco, Puerto Rico, according to whom 
the veteran "was under treatment" for severe anxiety and 
depression between March and May 1973.  In a November 1973 
letter, the New York, New York, RO notified the veteran that 
the claim was being denied on account of the inservice 
treatment for a nervous condition having been apparently 
acute and transitory due to the fact that no residuals were 
recorded in the report of medical examination for separation.  
The veteran was further advised of the evidence that he 
needed to submit if he wished further action to be taken 
regarding this claim, and of his appellate rights.

Additional evidence was submitted after the above rating 
decision, in the form of a November 1973 lay statement from a 
teacher of the veteran's children, who said that the 
veteran's children had told her that the veteran was 
"nervous all the time;" an April 1978 statement from the 
veteran himself, in which he acknowledged not having received 
medical treatment within a year after his release from active 
military service but contended that the benefit sought was 
warranted due to the many problems he had always had at his 
places of employment; and a July 1978 statement from an 
acquaintance of the veteran, according to whom he had known 
the veteran both before and after service and he believed 
that "[h]is nervous condition was aggravated after his 
return from [m]il[i]tary [s]ervice."

In a February 1979 rating decision, the San Juan, Puerto 
Rico, RO (which, from this point on, issued all the rating 
decisions in the record) considered the claim for service 
connection for a nervous disorder reopened and again denied 
it on the merits due to the lack of competent evidence 
showing that the condition was related to service.  The day 
after the issuance of this rating decision, the veteran was 
seen at a VA medical facility, with complaints of visual 
hallucinations, crying spells, irritability and insomnia, and 
a provisional diagnosis of depression neurosis was recorded.  
A couple of weeks after this consultation, still in February 
1979, he was again seen, without appointment, at a VA medical 
facility due to complaints of feeling nervous and anxious and 
having problems with his wife and children.  The partially-
legible diagnosis this time was listed as rare depressive 
neurosis, associated with gastrointestinal symptoms.

VA outpatient medical records dated between February and 
April 1979 reveal that the veteran received mental health 
counseling due to his difficulties with interpersonal 
relationships at home and his feelings of anxiety, 
restlessness and nervousness.

In a confirmed rating decision that was issued in September 
1979, the RO confirmed the previous denial of this claim for 
service connection.  Then, in July 1980, the veteran had his 
first VA hospitalization, at which time he was diagnosed, for 
the first time, according to the record, with paranoid 
schizophrenia.  During this admission, the record shows that 
the veteran was described as showing a bizarre behavior, a 
scanty and illogical production, diminished and loosened, and 
at times childish and infantile, ideation and association, 
and impaired judgment and intellectual functioning.  This was 
an extended hospitalization that ended in mid-January 1981, 
when the veteran was given a pass but did not return and was 
"discharged AWOL."

VA outpatient medical records produced in July 1980 (before 
the above hospitalization) and April 1981 reveal complaints 
of paranoid delusions and hallucinations and diagnoses of 
paranoid schizophrenia.

In October 1981, the RO denied the veteran's request to 
reopen the previously denied claim of service connection for 
a nervous condition, after finding that the veteran had not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection.

The record shows that the veteran was hospitalized in a VA 
medical facility for almost a month, between January and 
February 1989, with a diagnosis of paranoid schizophrenia, in 
subacute exacerbation.

A September 1989 VA outpatient medical record reveals a 
diagnosis of alcohol dependence and it is noted that this 
diagnosis was also recorded, in addition to the diagnosis of 
chronic, paranoid schizophrenia, in medical records 
reflecting subsequent VA hospitalizations in August/October 
1989, September/October 1990, December 1990/January 1991, 
February/March 1991 and July/August 1991.  Both diagnoses can 
also be found in the report of a private psychiatric 
evaluation that the veteran underwent in April 1991, for 
Social Security purposes.  In this report, the subscribing 
psychiatrist said that the veteran reported that he started 
drinking around the age of 17 (that is, approximately seven 
years before his enlistment) and that he reported having seen 
"a lost [sic] of things" while experiencing Delirium 
Tremens after service.

In the rating decision hereby on appeal, dated in July 1995, 
the RO denied a claim for service connection for paranoid 
schizophrenic reaction, which the Board notes that, in 
essence, constituted the reopening of the previously denied 
claim for service connection for a nervous condition or 
disorder, and its denial again on the merits.

The Board notes that the private psychiatrist who subscribed 
the above report of April 1991 is the same physician who made 
the aforementioned statement of August 1995 agreeing with an 
RO's denial of service connection for PTSD.  In this most 
recent statement of August 1995, he also said that the 
disorder that the RO had listed in the appealed rating 
decision of July 1995 (schizophrenic reaction) was "very 
different" from the disorder that the veteran really 
suffered from (which he referred to as a schizophrenic 
disorder, paranoid type) and that he had advised the veteran 
to complain about "the poor evaluation of his case by V.A."  
He made, however, no comment regarding the most likely 
etiology of the diagnosed psychiatric disorder.

At an RO hearing that was conducted in November 1995, the 
veteran restated his belief that the diagnosed paranoid 
schizophrenia should be service-connected due to its being 
causally related to service, particularly to discriminatory 
comments and actions that he allegedly was the victim of 
during service while stationed in the Continental United 
States (New Jersey and Virginia, according to the record).  
He also said, at that hearing, that he "had been an 
alcoholic since age 17," but denied having abused alcohol in 
the last five years.

As shown above, the record is devoid of competent evidence 
demonstrating the manifestation of psychosis within the one-
year period immediately following the veteran's separation 
from active military service.  The claim has clearly failed 
on a presumptive basis.

The record is also devoid of competent evidence showing the 
initial onset of a psychiatric disorder at any time during 
service or within the 10-year period immediately following 
service.  As noted earlier, in September 1973, approximately 
10 years after service, a private physician said that the 
veteran had been treated for severe anxiety and depression 
between March and May of that year, a provisional diagnosis 
of depression neurosis was first recorded in February 1979 
and then, finally, in July 1980, the veteran was first 
diagnosed with paranoid schizophrenia, which, from that time 
on, has been the diagnosis of record.

Not only is the record devoid of competent evidence showing 
the initial onset of a psychiatric disorder at any time 
during service or within the 10-year period immediately 
following service, but it also lacks competent medical 
evidence demonstrating that the diagnosed psychiatric 
disorder is in any way causally related to service.  Clearly, 
while the Caluza criterion of a present disability has been 
met, the remaining two criteria have not been met.

In view of the above, the Board concludes that the veteran, 
in failing to submit competent evidence fulfilling the 
aforementioned three Caluza criteria, has failed in his 
initial duty to submit a claim that is well grounded or 
capable of substantiation. 
Insofar as the claim is not well grounded, the Board is 
precluded from further consideration of it on the merits, as 
the Board has acquired no jurisdiction over the claim, which 
has failed and must be denied.

Fourth Issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal peptic ulcer:

The record shows that the RO first denied a claim for service 
connection for a peptic duodenal ulcer in its rating decision 
of February 1979, which the veteran did not appeal, 
notwithstanding his having been advised of his appellate 
rights.  At the time of the issuance of that rating decision, 
the RO had before it, in essence, the service medical records 
and the aforementioned November 1973 lay statement from a 
teacher of the veteran's children.  The service medical 
records revealed that the veteran had had a bleeding peptic 
ulcer in 1957 (that is, approximately four years before 
service) but that he had had no recurrence of the ulcer 
during service, as the ulcer had not been "visualized."  In 
the lay statement of November 1973, the teacher said, in 
addition to what was already related earlier in this 
decision, that the veteran also had "stomach problems."

In the July 1995 rating decision, the RO denied the veteran's 
request to reopen the previously denied claim for service 
connection for a duodenal ulcer, after concluding that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim.

According to the applicable VA laws and regulations, a 
decision by the agency of original jurisdiction that is not 
appealed becomes final once the one-year period for appealing 
that decision has expired and the claim may not be reopened 
and reviewed unless new and material evidence is submitted by 
or on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991);  38 C.F.R. § 3.156 (1998).

The U.S. Court of Appeals for the Federal Circuit (the 
Federal Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may re-open such a claim, it must so find.  See, Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  See, also, Winters v. West, 12 Vet. 
App. 203, 206 (1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The evidence to be analyzed as to whether "new and 
material" evidence has been submitted is all of the evidence 
that was received since the claim was last disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the limited purpose of determining whether to reopen a 
claim, the Board must accept the new evidence as credible and 
entitled to full weight.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This presumption, however, no longer 
attaches in the adjudication that follows the reopening of 
the claim.  Id.

In the present case, the RO's denial of February 1979 is 
considered the last disallowance of the claim for service 
connection for a duodenal ulcer and the evidence to be 
analyzed at this time is all the evidence that was produced 
after that rating decision.  In this case, as can be readily 
noted from the above discussions of the three other appealed 
issues in the present decision, the record contains plenty of 
evidence reflecting medical treatment received by the veteran 
throughout the years, up to 1991, mostly from VA, in addition 
to several medical statements from a private physician and a 
private psychiatrist, all referring to the medical treatment 
that the veteran has been undergoing for many years for his 
psychiatric difficulties.  This evidence evidently is new, 
but not material, as it simply is not pertinent to the issue 
of service connection for a peptic duodenal ulcer.

The newly-submitted evidence also includes duplicates of the 
service medical records, which were already of record as of 
February 1979 and were already considered by the RO in that 
adjudication.  This evidence cannot be considered to be both 
new and material, for obvious reasons.

The newly-submitted evidence also includes (1) a March 1961 
(pre-service) DD Form 47, in which the Selective Service 
Liaison of the New York Armed Forces Examining Station noted 
that the veteran "[c]laims ulcers;" (2) a July 1980 VA 
outpatient medical record showing complaints of chronic 
diarrhea, with a provisional diagnosis of a duodenal ulcer, 
and further complaints, upon referral, of black stools and 
epigastric pain, the veteran's acknowledgment that he was "a 
chronic drinker" and an assessment of peptic ulcer disease, 
by history; (3) a January 1984 private medical record showing 
that X-Rays of the veteran's upper gastrointestinal system 
revealed a sliding type of a hiatus hernia, with reflux, but 
with no signs of peptic esophagitis and any other abnormality 
such as an ulcer, tumor or deformity; (4) diagnoses of peptic 
ulcer disease in the aforementioned records reflecting the VA 
hospitalizations of January/February 1989, August/October 
1989, September/October 1990, December 1990/January 1991 and 
July/August 1991; and (5) the report of the private 
psychiatric examination of April 1991, in which the 
subscribing psychiatrist indicated that the veteran said that 
he had had a peptic ulcer in 1959 (approximately two years 
before service).

The Board finds that, other than the duplicates of the 
service medical records, which were not new, the evidence 
that has been submitted since the RO's February 1979 denial 
of a claim for service connection for a duodenal ulcer is all 
new, in the sense that it was not of record as of February 
1979.  However, none of this newly-submitted evidence can be 
considered to bear directly and substantially upon the 
specific matter under consideration (in the sense that it 
fails to address the core question of whether it is as likely 
as not that a peptic duodenal ulcer was incurred, or 
aggravated, in service) or to be so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a duodenal peptic ulcer.

At most, the newly-submitted evidence only serves to confirm 
that the veteran apparently suffered from a peptic duodenal 
ulcer prior to service and that, many years after service, he 
has again brought up the issue before the physicians who have 
examined him, most of whom (other than the radiologist who 
subscribed the January 1984 private report of upper 
gastrointestinal X-Rays) have then included the disorder 
among the pertinent diagnoses, apparently without the 
conduction of any pertinent studies.

In view of the above, the Board must necessarily conclude 
that the newly-submitted evidence is not new and material and 
that the claim for service connection for a peptic duodenal 
ulcer remains unopened.

Final consideration pertaining to the claims for service 
connection for a throat disorder, PTSD and an acquired 
psychiatric disorder other than PTSD:

The Board finds it necessary to note, finally, that, not only 
has the veteran submitted claims for service connection that 
are simply not well grounded or capable of substantiation, 
but he has not reported that any additional competent 
evidence exists that, if obtained, would establish well-
grounded claims for service connection for a throat disorder, 
PTSD and/or an acquired psychiatric disorder other than PTSD.  
Under these circumstances, VA has no further duty to assist 
him, as per the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), in the development of said claims for service 
connection.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).







SEE THE FOLLOWING PAGE FOR THE ORDER AND SUBSCRIPTION


ORDER

1.  Service connection for a throat disorder is denied.

2.  Service connection for PTSD is denied.

3.  Service connection for an acquired psychiatric disorder 
other than PTSD is denied.

4.  New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a duodenal peptic ulcer, the appeal is denied 
and the claim remains unopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

